■—■ As to defendant Terminal Cab Corporation, judgment as amended unanimously affirmed, with costs. No opinion. As to defendant Peirson, judgment as amended reversed upon the law and a new trial granted, costs to abide the event. The court erred in its charge at folio 517 with respect to the so-called “ second regulation ” in regard to traffic. That regulation has no application to the situation herein. (Cohen v. Goodman & Sons, Inc., 189 App. Div. 209.) Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ., concur.